Title: From James Madison to Pedro Cevallos, 12 January 1805
From: Madison, James
To: Cevallos, Pedro


Sir
Department of State, January 12th. 1805.
The President of the United States having been pleased to appoint George W. Erving Esqr., Secretary of their Legation at the Court of His Catholic Majesty; he is authorized to act as Charge des Affaires of the United States until the successor of Mr. Pinckney, in the Representation of the United States at that Court shall present himself there. I therefore have the honor to request that you will suffer him to enter into every necessary communication with you relative to the political interests of the United States, and that you will give full credence to him in the quality with which he is charged. The knowledge he has of the relations of the two Countries, the good reputation he enjoys, and the proofs he has given of good conduct in his former public employments leave no doubt that he will obtain your confidence, and that favorable reception in Spain which he merits. I avail myself with pleasure of this occasion to tender you assurances of the high respect & consideration with which I have the honor to be &c.
James Madison
